Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 1/29/2021. Claims 21-40 are pending.

Response to Arguments
Applicant's arguments filed 1/29 have been fully considered but they are not persuasive. 
103
Regarding references Sparks and Miao do not disclose or suggest claim limitations, in particular, “generate a plurality of potential configurations for hardware resources of the system for each of a plurality of machine learning models” and “determine, for each of the plurality of machine learning models, the potential configuration of the plurality of potential configurations that exhibits a minimal execution time while satisfying accuracy and time constraints for the corresponding machine learning model” in claim 21 (similarly, claim 22)
In response: Reference Sparks discloses the above claim limitations. For example, Sparks teaches finding an appropriate model by conducting model search based on the comparison of models, estimation of cluster size for each model (Figure 1; page 2, col 1, the 1st bullet, “We introduce a simple, workload-driven cluster size estimator that determines the appropriate number of machines to use when fitting large-scale ML models.”), where (a) Figure 1 or Algorithm 2 indicates evaluation of each 

Suggestion: In claims 21 and 22, (a) the claim limitation “a selected potential configuration” may be changed to ‘the optimal configuration’ and (b) the dependency relationship between the time and accuracy data in “while satisfying accuracy and time constraints” of the configuration determination and the time and accuracy data obtained from “recording time required for training and accuracy reached” during model training may be provided. The claims appear to indicate that the configuration determination step precedes the training step.

Claim Objections
Claims 33-34 and 37-38 are objected to. It is not clear whether the training time is the same as the execution time. Clarification is needed. In this office action the two terms are interpreted to have the same meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Automating Model Search for Large Scale Machine Learning by Sparks, in view of USPGPUB 2015/0242760 to Miao et al, and hereinafter Miao.

Sparks teaches claims 21 and 22. An apparatus, comprising: a memory; and at least one processor coupled with the memory, the processor operative to perform operations comprising: (Sparks sec 3.1.2 workers are the computers. Sparks sec 3.1.2 “resource requirements of the job (Icpuk2c+Imemk3m+Inetk4b)…” The CPU and MEM parts of that equation show us that each worker has a cpu/processor and memory resource.) 
generating a plurality of potential configurations for hardware resources of a system for each of a plurality of machine learning models (Sparks: e.g., 
page 4, Algorithm 2, sec 2.2, par 3 or 4, evaluating the quality of each machine learning model and, sec 3.1.2, determining the number of workers or computers for the evaluation, where Figure 1 or Algorithm 2, evaluation of each model and EQ (2), the estimation of the cluster size based on the minimal execution time and sec 4.1 the use of the determined cluster size for a model (i.e., SVM) interprets generating potential configurations for each of the machine learning models):
determining, for each of the plurality of machine learning models,  the potential configuration of the plurality of potential configurations that exhibits a minimal execution time while satisfying accuracy and time constraints for the corresponding machine learning model (Sparks sec 3.1.2, determining a w tjob(w).” Job execution time is the time constraint. The number of workers w* is the potential configuration. Satisfying the constraint is the optimum number of w that given the minimum job execution time tjob(w). Other constraints include “resource requirements of the job” and “overheads of distributing the job to more workers…”), wherein the determining step comprises configuring the system according to a selected potential configuration, training the corresponding machine learning model on the configured system, and recording time required for training and accuracy reached (Sparks: e.g., Fig 3, page 4, sec 2.6.1, par 2, or page 5, sec 3, the TuPAQ design choices including sec 3.1.2, selection of the cluster size (i.e., the configuration, sec 3.2 tuning of hyper-parameters and sec 3.3, bandit resource allocation that computes scores of a determined model interprets configuring the system according to a selected potential configuration, training the corresponding machine learning model on the configured system, and recording time required for training reached) ;
sorting, based on execution time to train the corresponding machine learning model of the plurality of machine learning models, the plurality of machine learning models and corresponding plurality of potential configurations that exhibit the minimal execution time (Sparks: e.g., page 4, Algorithm 2, searching the best model by evaluating each model based on the budget with respect to the cost-based model on execution time, EQ (1), with a number of workers, EQ (2));
configuring at least a subset of the hardware resources based on an optimal machine learning algorithm of the plurality of sorted machine learning models (Sparks: e.g., page 6, EQ (2), configuring the workers with respect to the selected machine learning model).
Sparks doesn’t teach that the constraints can be accuracy constraints. However, Miao teaches accuracy constraints or accuracy reached. (Miao para 15 “Such personalized machine learning models can be optimized for maximizing individual model accuracy (e.g., at each of the computing devices) while contributing to maximizing population model accuracy (e.g., at the server).” Maximizing accuracy is enforcing an accuracy constraint.) Sparks and Miao both distribute jobs according to constraints. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to include accuracy as a constraint in order “to deliver personalized machine learning models that fit at least fairly well with substantially all computing devices on a shared network.” (Miao para 15)

23. The apparatus of claim 21, wherein the determining is based at least in part on the hardware resources and a selected machine learning model (Sparks: e.g., Fig 2, Algorithm 2, workers and machine learning models).

24. The apparatus of claim 21, the operations further comprising, once a selected potential configuration is indicated to be the optimal configuration for the system, configuring the system according to the optimal configuration (Sparks: e.g., page .

25.  The apparatus of claim 21, the operations further comprising, once a selected potential configuration is indicated to be the optimal configuration for the system, saving the optimal configuration for the system to a configuration database (Sparks: e.g., Fig 3, page 6, sec 3.1.2, sec 3.3, the executor for model training based on configurations data).

26. The apparatus of claim 25, the operations further comprising, if the configuration database includes a saved optimal configuration for the system, configuring the system according to the optimal configuration without generating additional potential configurations (Sparks: e.g., page 6, EQ (2), once the optimal cluster size is determined, no further computation is required).

27.  The apparatus of claim 26, wherein the configuring the system according to the optimal configuration comprises training the machine learning model on the configured system (Sparks: e.g., Fig 3, page 6,sec 3.1.2, sec 3.3, iteratively training machine learning model with respect to the quality measure).

28.  The apparatus of claim 21, wherein the determining operation comprises utilizing a selected potential configuration to estimate time required for training the machine learning model (Sparks: e.g., page 5, EQ (1), estimation of the job execution time with a number of nodes for a model).

29.  The apparatus of claim 21, the operations further comprising selecting the machine learning model from a set of available machine learning models (Sparks: e.g., Fig 1, selection from a set of machine learning models).

30. The apparatus of claim 29, the operations further comprising configuring the system based at least in part on the selected model and the optimal configuration for the selected model (Sparks: e.g., page 6, Algorithm 3, sec 4.1, sec 4.3, selection of the beast model based on the quality including the estimated cluster size).

31. The apparatus of claim 29, wherein the machine learning model is selected based at least in part on the accuracy and time constraints for the machine learning model (Sparks: e.g., EQ (1) or EQ (2), the time constraints). Miao discloses the accuracy constraints (Miao: para 1, maximization of individual model accuracy).

32.  The apparatus of claim 29, wherein the selecting the machine learning model from the set of available machine learning models comprises: determining a subset of the set of models which satisfies accuracy and time constraints (Sparks: e.g., EQ (1) or EQ (2), the time constraints) ; and selecting at least one of the subset which satisfies the constraints  (Sparks: e.g., page 6, Algorithm 3, . Miao discloses the accuracy constraints (Miao: para 1, maximization of individual model accuracy).

33.  The apparatus of claim 32, wherein the optimal configuration for the given model minimizes a training time of the given model relative to one or more other configurations  (Sparks: e.g., page 2, Figure 1, comparison of different cluster sizes for a model).

34.  The apparatus of claim 33, wherein determining whether at least the given one of the set of available models satisfies accuracy and time constraints comprises estimating the training time of the given model based on the optimal configuration for the given model (Sparks: e.g., EQ (1), EQ (2), Figure 3, at each iteration, estimation of the execution time based on the analysis of the number of workers with respect to the lowest job execution time for a model).

35. The apparatus of claim 32, wherein the selecting at least one of the subset which satisfies the constraints comprises the step of selecting the at least one model based at least in part on its position within the plurality of sorted machine learning models (Sparks: e.g., page 6, Algorithm 3, output of the best model based on the quality comparison).

36.  The apparatus of claim 35, wherein the plurality of sorted machine learning models is sorted based at least in part on computational complexity (Sparks: e.g., page 6, Algorithm 3, the quality measure is an example of computational complexity).

37. The apparatus of claim 35, wherein the plurality of sorted machine learning models is sorted based at least in part on training time (Sparks: e.g., page 6, Algorithm 3, Figure 3, the quality measure including the lowest job execution time).

38. The apparatus of claim 35, wherein the plurality of sorted machine learning models is sorted based on both computational complexity and training time (Sparks: e.g., page 6, Algorithm 3, Figure 3, the quality measure with the lowest job execution time).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks, in view of Miao, further in view of Wang et al. (US 20160188474), and hereinafter Wang.

39 and 40, combination of Sparks and Miao does not expressly disclose, but Wang discloses wherein at least one of the potential configurations for hardware resources is defined in a virtualized environment and comprises one or more virtual machines having a specified number of virtual central processing units, RAM and storage capacity of a specified size, a specified operating system, a specified hardware architecture, and specified network settings (Wang: e.g., . Sparks teaches a worker model in the large scale machine learning for automated search. The workers are an example of virtual machines. It would have been obvious for one of ordinary skill in the art, having Wang before the effective filing date, to combine Wang with the extended Sparks to improve the computation effectiveness of the worker model in Sparks.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g., Narayanaswamy et al. (US 20150253463) teaches during run-time a SVM taking as a part of the input the hardware required for model configuration model execution with selected resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809 and email: li-wu,chang@uspto.gov.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	April 13, 2021